John     E.        Rodarte         Sr.                                                                         Fourth        Court          Of    Appeals
T-B-CJ.* 1263270                                                                                               300 Dolorosa St-,i!3200
Clements            Unit                                                                                       San        Antonio,Texas                78205
9601 Spur 591
Amarillo,Texas                     79107-9606


                                                                  December              29,2014


   RE:        Yet       Undocketed             Appeal              For       Cause          Rodarte            Sr-        Vs. Bexar...County,                 ■■    -,,
             Texas,Sheriff                    Raljjh          Lopez,Et             Al       2005-CI-18884                                          en

                                                                                                                                  ;:               a               ■■
   Dear        Clerk:                                                                                                                   ,

                                                                                                                                                   en

   I    am     writing             ycur       office,so                 that       the       proper             modes       of    applicable

law dnd            court       proceedings                    may       occur.          I    had          a    hearing       under          Bill       Of

Review on               October          20,2014              and       was       dismissed-                  My     issue       here,or           issues

are simple,first,a                           hearing              was conducted                      by       judge,when          a     jury should

have     done,conducted                       the       hearing              on    my       concerns                not    the     judge.

   To    add        insult          to       injury,as              caselaw             would             show,the          issue       of        service

..-as   an     issue          to    be       determined                 by    a    jury          Mercedes             Benz       Corp.        Vs-Rhyne

Calctwell           Vs.Barnes.                A^airwthe case                       was       already placed                      on     the       jury
docket         ;"ol         Se£ti;K.ber            2015, and            was       dismissed                   without       any        agreement

from      me       to       rei/cve      the        case          from       jury       docket                for    the    hearing           on

October            20,2014.

   Thiss       is       co.iipour.6ed              by    my       filing          for       new       trial, which                has       not    been

acknowledged,and                        appears              to    me    that       it       is       being          denied        under          oper

ation         of    Jaw-       Therefore,!                    must       submit             to       further          delay        by going             the

appeals            route       yet       again.

    I    an    at       my wits          end,and              feel       that       I       must          litigate my              civil          rights

further            in District                Court by              means          of Title                   42USC§1983,which                    would
encompass               a    few    of       ray    questionable                   handlec1               cases       in    Bexar           County,

Texas,not               because          I    lost,but              because             the          law       was    not     adhered             to

correctly,or                  only       in        the       favor       of       those          I    was against                 in    court.

    So    to       cover        myself,I                must       request          the          forms,necessary                       for the
docketing               of    an    appeal              in    this       court          for          the       above       styled and
numbered            cause          of    action.              The       case stated                   above,should                 have had             its

day      in    court          before          a     jury.

    Another             thing,the              law       library             here       is       severely             inadequate              and

non-compliant                   with         the        law, When            it    conies            to       having        the    same       up       to

date      legal             research          materials                 as    the       state,prosecutors,and                                 'free-

world ' 1 itigants , thus                          an    unfair          advantage                   on       all    accountS



12/29/2014
             kcT^ajrte     Sr.
r              1263270                                                                   "6
Clements      Unit
9601   Spuu    591
                                                              I.I   I ■ '   ■    I   ■    *
Amarillo,Texas            79107-9606
    LEGAL   MAIL
            LEGAL       MAIL
                                       Fourth   Court   Of   Appeals
                                       Cadena-Reeves     Justice                Center
                                       300   Dolorosa   St.,Suite                 32CC
                    in                 San   Antonio,Texas     78205-3037
                    i
\ Tot'iNSPe'cTED 3Y TEXAS
I DEPARTMENT OF CRIMINAL
|   JUSTICE- CORRECTIONAL